Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/22/2022, wherein claims 1, 4-6 and 9 were amended; and claims 2-3 were canceled. Claim 10 remains withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2014/0166536).
Regarding claim 1, Hu discloses a package cushioning material (at 10 – See Figs. 3 and 2 – See Fig. 2 labeled below) comprising a main body protection portion (horizontal portion of 10 in Fig. 2 that encompasses five elements 16) and a side protection portion (at 12 in Fig. 2), both of the main body protection portion and the side protection portion assuming a U-shaped tube shape (due to slots 14), the main body protection portion being connected with the side protection portion via a paper board (30) in a fixed way (as shown in Figs. 2 and 3); wherein the side protection portion comprises two side protection portions (See Fig. 2 labeled below), which are separately provided on two ends of the main body protection portion (see Fig. 2 wherein element 12 is provided on the end of 30 which is at “m” as labeled in Fig. 3 – and the same for the opposing left side protection portion in Fig. 2), so that the package cushioning material assuming a U shape as a whole (as shown in Fig. 2).

    PNG
    media_image1.png
    486
    953
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0101011) in view of Hu (US 2014/0166536).
Regarding claim 1, Kuo discloses a package cushioning material (See Figs. 2-3) comprising a main body protection portion (at 1 in Fig. 2) and a side protection portion (at 21 in Fig. 2), both of the main body protection portion and the side protection portion assuming a U-shaped tube shape (as shown in Fig. 2); wherein the side protection portion comprises two side protection portions (at 21 and 21’ in Fig. 2, also shown at 23 and 23’ in Fig. 3), which are separately provided on two ends of the main body protection portion (see Fig. 3 wherein elements 23 and 23’ are provided on opposing ends of 1), so that the package cushioning material assuming a U shape as a whole (as shown in Fig. 3). Kuo discloses the claimed invention except for the main body protection portion being connected with the side protection portion via a paper board in a fixed way
However, Hu teaches a package cushioning material (at 10 – See Fig. 3) comprising a main body protection portion (horizontal portion of 10 in Fig. 2 – labeled in Fig. 2 above) and side protection portions (vertical portion of 10 in Fig. 2 - labeled in Fig. 2 above), wherein the main body protection portion is connected with the side protection portion via a paper board (30) in a fixed way, for the purpose of convenience in processing/manufacturing and reducing the use of material ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package cushioning material of Kuo to have the main body protection portion being connected with the side protection portions via a paper board as taught by Hu in order to allow for more convenient processing/manufacturing and reduce the risk of inadvertent loss of one of the main body protection portion or the side protection portions.
Regarding claim 4, Kuo discloses a concave groove (at 14 in Fig. 1A) is provided near a center of outer side walls of the main body protection portion along a length direction of the main body protection portion.
Regarding claim 5, Kuo discloses a concave groove (See Fig. 1B) is provided near a center of an outer side wall of the side protection portion along a length direction of the side protection portion.
Regarding claim 6, Kuo discloses the concave groove is an arc groove.
Regarding claim 9, Kuo-Hu discloses a side wall of the main body protection portion is fixedly connected with a side wall of the side protection portion (e.g. by the paper board as taught by Hu).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0101011) in view of Hu (US 2014/0166536) as applied to claim 1 above, and further in view of Kuo (US 2011/0183089). As described above, Kuo-Hu discloses the claimed invention except for the protection portions having an insertion tube. However, Kuo ‘089 teaches a packaging cushioning (See Fig. 2) comprising a protection portion (at 100) which includes an insertion tube (at 200A) for the purpose of reinforcing the packaging cushioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protection portions of Kuo ‘011-Hu with insertion tubes as taught by Kuo ‘089 in order to reinforce the protection portions.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that in Hu, the two side protection portions (12) are arranged beside the two ends of the main body protection portions abreast with the main body protection portions, instead of being arranged on the elements 16 at the ends of main body protection portions. Thus, Hu at least fails to teach two side protection portions separately provided on two ends of the main body protection portion.
Contrary to Applicant’s argument, as described above, Hu discloses two side protection portions (See Fig. 2 labeled above), which are separately provided on two ends of the main body protection portion (see Fig. 2 wherein element 12 is folded 90 degrees from the arrangement shown in Fig. 3 to an arrangement where bottom wall “n” of the side protection portion 12 is provided on the end “m” of main body protection portion 30 – the same goes for the opposing side protection portion). With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that Kuo at least fails to teach two side protection portions separately provided on two ends of the main body protection portion. That is, Kuo at least does not disclose the features, "the side protection portion comprises two side protection portions, which are separately provided on two ends of the main body protection portion, so that the package cushioning material assumes a U shape as a whole" as recited in claim 1.
Contrary to Applicant’s argument, as described above, Kuo ‘011 discloses two side protection portions (at 21 and 21’ in Fig. 2, also shown at 23 and 23’ in Fig. 3), which are separately provided on two ends of the main body protection portion (when two side protection portions 21/21’ are connected to main body protection portion 1 as shown in Fig. 3, the portions of 21/21’ that are inserted within 1 are positioned on the bottom-most wall of the “End” labeled in Fig. 2 below), so that the package cushioning material assumes a U shape as a whole (as shown in Fig. 3). Kuo ‘011 , meets the claim limitation since at least a portion of the two side protection portions are positioned on at least a portion of the two ends of the main body protection portion. The claim does not define the specific location of the two side protection portions relative to the two ends of the main body. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

    PNG
    media_image2.png
    841
    798
    media_image2.png
    Greyscale

	Applicant argues that the technical solution solved by the present application is to provide a package cushioning material having the beneficial effects of low production cost, good anti-compressing performance, and anti-fall performance. In the present application, the two side protection portions are separately provided on two ends of the main body protection portion, and the main body protection portion is connected with the side protection portion via a paper board in a fixed way. In this way, the package cushioning material can protect two corners of a square product to be packaged to a greater extent, and the package cushioning  material has better anti-compressing  performance  and  anti-fall performance. In view of completely different structures of packages in the cited references, those of ordinary skill in the art have no motivation to apply the above features into Kuo so as to arrive at the solution of amended claim 1 of the present application. Therefore, the amended claim 1 is not obvious over the cited art.
	In response to Applicant's argument that there is no motivation to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988);  In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the Hu reference clearly provided the suggestion and motivation to modify Kuo, i.e., the advantage of having the main body protection portion being connected with the side protection portions via a paper board in order to allow for more convenient processing/manufacturing and reduce the risk of inadvertent loss of one of the main body protection portion or the side protection portions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735